In a habeas corpus proceeding pursuant to CPLR article 70, inter alia, to recalculate the petitioner’s prison sentence, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Hillery, J.), dated October 8, 1992, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
Contrary to the petitioner’s contentions, the dates on which he would be eligible for parole and conditional release, and the maximum expiration date of his sentence, were properly calculated in accordance with the method authorized by the Court of Appeals in Matter of Sparago v New York State Bd. of Parole (71 NY2d 943, 945-946).
We have reviewed the petitioner’s remaining contention and find it to be without merit. Mangano, P. J., O’Brien, Ritter, Pizzuto and Florio, JJ., concur.